

115 HR 1269 IH: Sacramento Valley Water Storage and Restoration Act
U.S. House of Representatives
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1269IN THE HOUSE OF REPRESENTATIVESMarch 1, 2017Mr. LaMalfa (for himself and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to take actions to support non-Federal investments in water
			 infrastructure improvements in the Sacramento Valley, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Sacramento Valley Water Storage and Restoration Act. 2.FindingsCongress finds the following:
 (1)The State of California has recently experienced one of the driest periods on record, and in 2017 is experiencing one of the wettest years on record. New surface water storage infrastructure with the capacity to store water in wet years for use in dry periods is urgently needed.
 (2)The Sites Project (sometimes referred to as North of Delta Offstream Storage) has been identified by the State of California and the Federal Government as an important component to integrated water management in the Sacramento Valley that would advance the co-equal objectives of improving water management and restoring ecological health for beneficial uses of the Sacramento-San Joaquin Delta and the Sacramento River watershed. Further, the Sites Reservoir was found in the CALFED Record of Decision to be the preferred location to provide North of Delta Offstream Storage and subsequent studies have shown the Sites Reservoir to be technically feasible.
 (3)Among other things, the Sites Project would— (A)increase surface water storage to enhance water management flexibility in the Sacramento Valley;
 (B)improve the operation of the State’s water system to provide improvements in ecosystem and water quality conditions in the Bay-Delta while providing a more reliable water supply for the State of California;
 (C)improve conditions for fish, waterfowl, and wildlife in the Sacramento Valley, including anadromous fish in the Sacramento River;
 (D)provide local flood control benefits; (E)integrate with renewable energy sources consistent with applicable Federal and State of California goals;
 (F)create both construction and long-term jobs to improve both the local and regional economies in the Sacramento Valley; and
 (G)provide additional recreational benefits. (4)The Sites Project has been shown to provide approximately 500,000 acre-feet of additional annualized yield that, when integrated into the operations of the State and Federal reservoirs upstream of the Bay-Delta, can improve the system-wide operational efficiency for both water supply reliability and the environment.
 (5)Healthy wetlands and wildlife refuges are of vital importance to wildlife in California and require a reliable supply of water and additional surface water storage can help meet water supply goals under the Central Valley Project Improvement Act.
 (6)It is in the interests of the United States for the Federal Government to work with the Sites Project Authority, which has been established under laws of the State of California as an independent joint exercise of powers authority to, among other things, study, promote, develop, design, finance, acquire, construct, manage, and operate Sites Reservoir and related facilities in order to advance the Sites Project in the most expeditious and cost-effective manner possible.
 3.DefinitionsIn this Act: (1)AuthorityThe term Authority means the Sites Project Authority that entered into a Joint Powers Agreement on August 26, 2010, for the purpose of advancing the Sites Project as a non-Federal facility. The current list of public agencies serving on the Authority’s 12-member governing board include Colusa County Water District, Glenn-Colusa Irrigation District, Maxwell Irrigation District, Orland-Artois Water District, Placer County Water District/City of Roseville, Proberta Water District, Reclamation District 108, the Tehama-Colusa Canal Authority, Western Canal Water District, Westside Water District, the County of Glenn, the County of Colusa. In addition, agencies from the Bay Area, San Joaquin Valley, and Southern California are actively participating to advance the Sites Project.
 (2)BureauThe term Bureau means the Bureau of Reclamation. (3)Central valley projectThe term Central Valley Project means all Federal reclamation projects located within or diverting water from or to the watershed of the Sacramento and San Joaquin rivers and their tributaries as authorized by the Act of August 26, 1937 (50 Stat. 850), and all Acts amendatory or supplemental thereto, including—
 (A)the Act of October 17, 1940 (54 Stat. 1198, 1199); (B)the Act of December 22, 1944 (58 Stat. 887);
 (C)the Act of October 14, 1949 (63 Stat. 852); (D)the Act of September 26, 1950 (64 Stat. 1036);
 (E)the Act of August 27, 1954 (68 Stat. 879); (F)the Act of August 12, 1955 (69 Stat. 719);
 (G)the Act of June 3, 1960 (74 Stat. 156); (H)the Act of October 23, 1962 (76 Stat. 1173);
 (I)the Act of September 2, 1965 (79 Stat. 615); (J)the Act of August 19, 1967 (81 Stat. 167);
 (K)the Act of August 27, 1967 (81 Stat. 173); (L)the Act of October 23, 1970 (84 Stat. 1097);
 (M)the Act of September 28, 1976 (90 Stat. 1324); and (N)the Act of October 27, 1986 (100 Stat. 3050).
 (4)CommissionerThe term Commissioner means the Commissioner of the Bureau of Reclamation. (5)Repayment and water service contractsThe terms repayment contract and water service contract have the same meaning given those terms in sections 9(d) and 9(e), respectively, of the Reclamation Project Act of 1939 (53 Stat. 1187, 1195).
 (6)SecretaryThe term Secretary means the Secretary of the Interior. (7)Sites projectThe term Sites Project—
 (A)refers to the off-stream water storage project identified in the CALFED Record of Decision, dated 2000 Aug. 28; and
 (B)means the Sites Reservoir in Glenn and Colusa Counties, California, and related facilities, including associated water conveyance and hydropower generation and transmission facilities.
 (8)StateThe term State means the State of California. 4.Feasibility study and environmental impact statements (a)Completion of final feasibility studyThe Secretary, acting through the Commissioner, shall—
 (1)complete the final feasibility study described in clause (ii)(I) of section 103(d)(1)(A) of Public Law 108–361; and
 (2)submit that study to the appropriate committees of the House of Representatives and the Senate together with the joint environmental impact statement and environmental impact report required under subsection (d).
 (b)Evaluation of non-Federal projectThe feasibility study shall evaluate the development of the Sites Project as a non-Federal project whereby the Department of the Interior may be a participant in the locally preferred project in a manner that is consistent with the recommendations identified in the final feasibility study.
 (c)Locally preferred alternativeIf the Sites Project is developed as a non-Federal project and the Authority’s locally preferred alternative be determined in the feasibility study to be the alternative producing the highest Regional Economic Development Account benefits, the locally preferred alternative shall be the preferred project.
 (d)Final environmental impact statement and environmental impact reportNo later than 16 months after the date that the California Water Commission establishes a Maximum Conditional Eligibility Determination for State participation in the Sites Project, as required before the Sites Project can be deemed to be consistent with and eligible for support from funds derived from the California Water Quality, Supply, and Infrastructure Improvement Act, approved by California voters on November 4, 2014, or November 30, 2019, whichever occurs later, the Secretary shall work with the Secretary of Commerce, the Army Corps of Engineers and the Environmental Protection Agency Administrator to coordinate the efforts of the relevant agencies and work with the State, the Authority, and other stakeholders to complete and issue the final joint environmental impact statement and environmental impact report on the Sites Project.
 (e)Requirements of existing lawNothing in the section affects the requirements of Federal law. 5.Construction (a)Authorization of constructionSection 103(d)(1)(B) of the Calfed Bay-Delta Authorization Act (Public Law 108–361) is amended—
 (1)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively; (2)by inserting after clause (i) the following:
					
 (ii)Construction authorizationIf the Secretary determines that the project described in subparagraph (A)(ii)(I) is feasible, the Secretary, in cooperation with the Authority, may participate in the design, planning, and construction of the Sites Project in a manner that is substantially in accordance with the recommended plan, subject to the conditions described in the feasibility study.
 (iii)Federal investment in a non-Federal sites projectThe Secretary shall take such steps as are necessary to ensure that, in return for any Federal investment in a non-Federal Sites Project, a proportionate share of the project’s public benefits are Federal benefits, including water supplies dedicated to specific purposes such as environmental enhancement and those purposes referred to in section 6(c) and 6(d) of the Sacramento Valley Water Storage and Restoration Act.; and
 (3)in clause (iii), by striking the project and inserting a project described in subparagraph (A)(ii)(I). (b)Project partnership agreementsAt the request of the Authority, the Bureau shall enter into a project partnership agreement with the Authority for the Authority to provide full project management control for construction of the Sites Project, or a separable element of the project, in accordance with plans approved by the Secretary.
 (c)Detailed project scheduleNot later than 180 days after entering into a Project Partnership agreement under subsection (b), the Authority, to the maximum extent practicable, shall submit to the Secretary a detailed project schedule based on estimated funding levels that lists all deadlines for each milestone in the construction of the project.
			6.Non-Federal project
 (a)In generalNotwithstanding any other provision of this Act, if at any time the Commissioner determines and the Secretary concurs that the Sites Project can be expedited by the Authority as a non-Federal project, and that there is a demonstrable Federal interest for the Sites Project to be constructed and operated as a non-Federal project, the Commissioner shall take any and all actions possible to advance the Sites Project as a non-Federal project, including entering into cost-shared financial assistance agreements with the Authority to support the design, planning, and construction of the Sites Project as a non-Federal project.
 (b)Title; operations and maintenanceThe Authority shall hold title to all new facilities constructed under this section, and shall be solely responsible for the operation and maintenance costs of such facilities.
 (c)Coordinated operationsThe Secretary shall execute and implement a long-term agreement between the United States and the Authority to provide for the coordination of operations of the Central Valley Project and the Sites Project to—
 (1)satisfy any contracts or cooperative agreements entered into under subsection (d); (2)help meet any unmet needs for Sacramento Valley in-basin water uses;
 (3)help meet any unmet needs of existing Central Valley Project repayment and water service contracts; and
 (4)ensure that any surplus water supplies from the Sites Project are put to full and beneficial use. (d)Contracts and cooperative agreementsThe Secretary is authorized to enter into long-term contracts and cooperative agreements with the Authority to acquire water supplies made available from the Sites Project for the purposes of meeting the requirements under section 3406(b)(3) and section 3408(j) of the Central Valley Project Improvement Act (Public Law 102–575) and such other purposes as the Secretary may deem appropriate.
 7.Environmental review and permittingWith respect to the Sites Project, the Bureau shall— (1)be the lead Federal agency for the purposes of all Federal reviews, analyses, opinions, statements, permits, licenses, or other approvals or decisions required under Federal law to allow either the Bureau or the Authority to construct the Sites Project, including all requirements under—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (C)any other Federal law applicable to the construction of the Sites Project facilities by the Bureau or the Authority; and
 (2)take such steps as are necessary to ensure that all Federal reviews, analyses, opinions, statements, permits, licenses, or other approvals or decisions required under Federal law to allow either the Bureau or the Authority to construct and operate the Sites Project are completed on an expeditious basis and use the shortest applicable process, and, to the maximum extent practicable, are completed not later than January 1, 2022, as required by the California Water Quality, Supply, and Infrastructure Improvement Act, approved by California voters on November 4, 2014, as a condition of State financial participation in a project deemed eligible for assistance under the aforementioned Act.
 8.Compliance with environmental lawsNothing in this Act modifies or alters any obligations or requirements under any Federal environmental law, including—
 (1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (2)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 9.Savings clauseNothing in this Act shall be construed to preempt any existing State law, including area of origin and other water rights protections.
		